 Fill in this information to identify the case:

B 10 (Supplement 2) (12/11)              (post publication draft)
 Debtor 1              Mary Ellen Sierra
                       __________________________________________________________________

 Debtor 2               ________________________________________________________________
 (Spouse, if filing)

                                         Northern
 United States Bankruptcy Court for the: ______________________             California
                                                                District of __________
                                                                                                      (State)
 Case number            13-55774
                        ___________________________________________




Form 4100R
Response to Notice of Final Cure Payment                                                                                                                     10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information

                                  U.S. Bank Trust National Association, as Trustee of the Igloo Series III Trust                     Court claim no. (if known):
 Name of creditor:                ______________________________________                                                             13
                                                                                                                                     _________________
                                                                                                                    9 ____
                                                                                                                   ____ 3 ____
                                                                                                                            0 ____
                                                                                                                                 7
 Last 4 digits of any number you use to identify the debtor’s account:

 Property address:                41 Flintwell Way
                                  ________________________________________________
                                  Number     Street

                                  _______________________________________________

                                  San jose, CA 95138
                                  ________________________________________________
                                  City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:

        Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.
        Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date                                    $ __________
        of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:

        Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:                                        ____/_____/______
                                                                                                           MM / DD / YYYY

        Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                                              (a)     34,090.08
                                                                                                                                                       $ __________
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                                                     +   (b)     0.00
                                                                                                                                                       $ __________
        c. Total. Add lines a and b.                                                                                                             (c)     34,090.08
                                                                                                                                                       $ __________
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became                                         11   1 2015
                                                                                                           ____/_____/______
        due on:                                                                                            MM / DD / YYYY


Form 4100R                                                              Response to Notice of Final Cure Payment                                            page 1
         Case: 13-55774                       Doc#               Filed: 12/20/18                       Entered: 12/20/18 11:35:58           Page 1 of 5
Debtor 1        Mary Ellen Sierra
                _______________________________________________________                                              13-55774
                                                                                              Case number (if known) _____________________________________
                First Name      Middle Name               Last Name




 Part 4:       Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
         all payments received;
         all fees, costs, escrow, and expenses assessed to the mortgage; and
         all amounts the creditor contends remain unpaid.




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

         I am the creditor.
         I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




               û /s/ Kristin A. Zilberstein
                   __________________________________________________
                   Signature
                                                                                              Date    12 20 2018
                                                                                                      ____/_____/________




 Print             Kristin A. Zilberstein
                   _________________________________________________________                  Title   Authorized Agent for Creditor
                                                                                                      ___________________________________
                   First Name                      Middle Name         Last Name




 Company           The Law Offices of Michelle Ghidotti
                   _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:



 Address           1920 Old Tustin Ave.
                   _________________________________________________________
                   Number                 Street


                   Santa Ana, CA 92705
                   ___________________________________________________
                   City                                                State       ZIP Code




 Contact phone      949 _____–
                   (______) 427 _________
                                2010                                                                kzilberstein@mghidotti.com
                                                                                              Email ________________________




Form 4100R                                                        Response to Notice of Final Cure Payment                                       page 2
          Case: 13-55774                 Doc#              Filed: 12/20/18           Entered: 12/20/18 11:35:58                 Page 2 of 5
BK Case                   13-55774
                                       * Prior to 12/2011 payment changes were not required to be filed in
BK Filing Date           10/31/2013
                                                           courts or with Proof of claim
 First Post pet date      11/1/2013
Pmt Change Filed         Fliling Date   Effective date      Amount
POC pmt Filed             2/27/2014       10/1/2013     $        782.36
Pmt Change Filed          11/7/2014       12/1/2014      $     1,071.69
Pmt Change Filed          2/19/2015        2/1/2015      $     1,071.68
Pmt Change Filed          6/26/2017        8/1/2017      $     2,381.46
Pmt Change Filed          8/9/2017         9/1/2017      $     2,561.76
        Date Rcvd      Amount Rcvd/Rvd                    Amount Due         Due Date       Suspense
       10/05/2016          $145.46                                                        $       145.46
       12/02/2016         $1,200.00                      $     1,071.68       4/1/2015    $       273.78
       04/26/2017         $1,200.00                      $     1,071.68       5/1/2015    $       402.10
       4/17/2018          $1,500.00                      $     1,071.68       6/1/2015    $       830.42
       7/25/2018          $1,500.00                      $     1,071.68       7/1/2015    $     1,258.74
       10/2/2018          $1,500.00                      $     1,071.68       8/1/2015    $     1,687.06
       11/20/2018         $1,500.00                      $     1,071.68       9/1/2015    $     2,115.38
                                                         $     1,071.68      10/1/2015    $     1,043.70
         due                                             $     1,071.68      11/1/2015    $       -27.98
                                                         $     1,071.68      12/1/2015    $ -1,099.66
                                                         $     1,071.68       1/1/2016    $ -2,171.34
                                                         $     1,071.68       2/1/2016    $ -3,243.02
                                                         $     1,071.68       3/1/2016    $ -4,314.70
                                                         $     1,071.68       4/1/2016    $ -5,386.38
                                                         $     1,071.68       5/1/2016    $ -6,458.06
                                                         $     1,071.68       6/1/2016    $ -7,529.74
                                                         $     1,071.68       7/1/2016    $ -8,601.42
                                                         $     1,071.68       8/1/2016    $ -9,673.10
                                                         $     1,071.68       9/1/2016    $ -10,744.78
                                                         $     1,071.68      10/1/2016    $ -11,816.46
                                                         $     1,071.68      11/1/2016    $ -12,888.14
                                                         $     1,071.68      12/1/2016    $ -13,959.82
                                                         $     1,071.68       1/1/2017    $ -15,031.50
                                                         $     1,071.68       2/1/2017    $ -16,103.18
                                                         $     1,071.68       3/1/2017    $ -17,174.86
                                                         $     1,071.68       4/1/2017    $ -18,246.54
                                                         $     1,071.68       5/1/2017    $ -19,318.22
                                                         $     1,071.68       6/1/2017    $ -20,389.90
                                                         $     1,071.68       7/1/2017    $ -21,461.58
                                                         $     2,381.46       8/1/2017    $ -23,843.04
                                                         $     2,561.76       9/1/2017    $ -26,404.80
                                                         $     2,561.76      10/1/2017    $ -28,966.56
                                                         $     2,561.76      11/1/2017    $ -31,528.32
                                                         $     2,561.76      12/1/2017    $ -34,090.08




     Case: 13-55774       Doc#     Filed: 12/20/18     Entered: 12/20/18 11:35:58       Page 3 of 5
1     Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
      Kristin A. Zilberstein (SBN 200041)
2     LAW OFFICES OF MICHELLE GHIDOTTI
3     1920 Old Tustin Ave.
      Santa Ana, CA 92705
4     Ph: (949) 427-2010
      Fax: (949) 427-2732
5     mghidotti@ghidottilaw.com
6
      Authorized Agent for Creditor
7     U.S. Bank Trust National Association,
      as Trustee of the Igloo Series III Trust
8
9
                               UNITED STATES BANKRUPTCY COURT
10
                     NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
11
12
13    In Re:                                               )   CASE NO.: 13-55774
                                                           )
14    MAR ELLEN SIERRA,                                    )   CHAPTER 13
                                                           )
15
               Debtor.                                     )   CERTIFICATE OF SERVICE
16                                                         )
                                                           )
17                                                         )
                                                           )
18
19
                                       CERTIFICATE OF SERVICE
20
21             I am employed in the County of Orange, State of California. I am over the age of
22    eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,
23
      Santa Ana, CA 92705.
24
               I am readily familiar with the business’s practice for collection and processing of
25
      correspondence for mailing with the United States Postal Service; such correspondence would
26
      be deposited with the United States Postal Service the same day of deposit in the ordinary
27
      course of business.
28



                                                       1
     Case: 13-55774       Doc#      Filed: 12/20/18 Entered:
                                        CERTIFICATE          12/20/18 11:35:58
                                                     OF SERVICE                          Page 4 of 5
1     On December 20, 2018 I served the following documents described as:
2                   RESPONSE TO NOTICE OF FINAL CURE PAYMENT
3
      on the interested parties in this action by placing a true and correct copy thereof in a sealed
4
      envelope addressed as follows:
5
6     (Via United States Mail)
      Debtor                                              Trustee
7     Mary Ellen Sierra                                   Devin Derham-Burk
8     41 Flintwell Way                                    P.O. Box 50013
      San Jose, CA 95138                                  San Jose, CA 95150-0013
9
      Debtors’ Counsel                                    U.S. Trustee
10    Scott J. Sagaria                                    Office of the U.S. Trustee / SJ
11    Law Offices of Scott J. Sagaria                     U.S. Federal Bldg.
      3017 Douglas Blvd. #200                             280 S 1st St. #268
12    Roseville, CA 95661                                 San Jose, CA 95113-3004
13
      _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
14    the United States Postal Service by placing them for collection and mailing on that date
      following ordinary business practices.
15
      ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
16
      Eastern District of California
17
      __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
18    America that the foregoing is true and correct.
19
             Executed on December 20, 2018 at Santa Ana, California
20
      /s / Steven P. Swartzell
21    Steven P. Swartzell
22
23
24
25
26
27
28



                                                      2
     Case: 13-55774      Doc#      Filed: 12/20/18 Entered:
                                       CERTIFICATE          12/20/18 11:35:58
                                                    OF SERVICE                              Page 5 of 5
